DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.
The indicated allowability of claims 36 and 56, which corresponds to claims 41-45, 47, 50-54 and 56, is withdrawn in view of the newly discovered reference to Ing, DE 4240916 C1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41-45, 47, 50-54, 56 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Jungkind, DE 4240916 C1.  Jungkind discloses a reel-based closure device comprising a housing (1, 23) having an interior region receiving a spool (3) rotatably positioned within the interior region of the housing (1, 23).  The spool (3) gathers a tension member(3a) there around.  The reel-based closure device includes a knob.  The knob has a base member (6, 21, 29-34) positioned axially above the spool (3).  The base member being operably coupled (via 12, 17, 21) with the spool (3) to allow the spool to rotate in a first direction while preventing rotation (spring 30 with locking member 29 engages teeth 28 in element 27) of the spool in a second direction.   A cover member with a cylindrical wall (35) is positioned axially above and covers the base member.   The base member (33) is operably coupled to the cover (35).  So that, the rotation of the cover member (35) in the first direction relative to the housing (1, 23) causes the base member (33) and spool (3) to rotate in the first direction to gather the tension member (3a) around the spool (3).  Wherein, the base member (33) is located, inserted and covered within and by the cover member ( 35). 
Regarding claims 43-44 and 52-53, Jungkind discloses a pawl member (29) positioned axially above the spool to engage with teeth (28) to allow the spool (3) to rotate in the first direction while preventing rotation of the spool in the second direction.
Regarding claims 45 and 54, Jungkind discloses a pawl (29) integrally formed to the spring (30), which is integrally attached to the top portion of the base (33) via the stud (32) element.

    PNG
    media_image1.png
    783
    464
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 21-27, 30-37 and 40 are allowed.
Claims 46, 48-49, 55, and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677